DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments on pages 3 – 6 have been considered and are persuasive.  However, upon further consideration, a new ground of rejection is made in view of Ishimoto (US Pub No: 2011/0134729 A1, hereinafter Ishimoto)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chann et al. (US Pub No: 2015/0241632 A1, hereinafter Chann) in view of Ishimoto (US Pub No: 2011/0134729 A1, hereinafter Ishimoto).
Regarding Claim 1:
Chann discloses:
A laser scanning device, comprising a lens fixture, a lens and a light path regulation mechanism.  Paragraph [0066] and figures 9H and 9I describes a pathway adjuster 960 that is utilized to adjust the propagation path of one or more input beams 105.  The pathway adjuster 960 can include a prism, a grating, a lens, etc…  This pathway adjuster is able to regulate the input beams.
wherein the lens is arranged on the lens fixture, and one side of the lens faces incident light.  Paragraph [0066] describes input beams 105 that emits through a pathway adjuster 960, which can include a lens.  This is equivalent to the claim because the input beams, or incident light, can enter through a lens.
and wherein the light path regulation mechanism is connected with the lens fixture and comprises a distance regulation component and a rotation driving component.  Paragraph [0049] and figures 2A and 2B describes an exemplary laser system 200 that can alter the point in which the input beams 105 are focused into the optical fiber 115 using a deformable mirror 210.  The deformable mirror 210 can include a segmented mirror formed by independent flat mirror segments.  Each segment can include a small distance back and forth and/or tilt in one or more directions, in response to an actuator to alter the wavefront of the incoming light.
wherein the distance regulation component is configured to regulate a position of the lens fixture.  Paragraph [0049] and figures 2A and 2B describes an exemplary laser system 200 that can alter the point in which the input beams 105 are focused into the optical fiber 115 using a deformable mirror 210.  The deformable mirror 210 can include a segmented mirror formed by independent flat mirror segments.  Each segment can include a small distance back and forth and/or tilt in one or more directions, in response to an actuator to alter the wavefront of the incoming light.
and the rotation driving component is configured to drive the lens to rotate around a set rotation axis that is parallel to an optical axis of the lens.  Paragraph [0066] and figures 9H and 9I describes pathway adjusters that are rotatable and/or translatable.  Paragraph [0065] describes the input beams 105 are parallel before and after redirection.
Chann does not disclose a distance regulation component that regulates an eccentric distance of the lens relative to the incident light.
	Ishimoto teaches:
the distance regulation component regulates the position of the lens fixture to correspondingly regulate an eccentric distance of the lens relative to the incident light.  Figure 4 describes a recording apparatus 10 that includes a first and second laser diode.  Paragraph [0150] describes a lens driving unit 15 that controls a movable lens 14.  This is connected to a controller 27 and a servo circuit 25.  Paragraph [0167] describes a servo circuit 25 generates a focus servo signal FS and a tracking servo signal TS on the basis of the focus error signal FE and the tracking error signal TE.  Paragraph [0172] describes that the controller 27 controls the focal position of the first laser light by driving the lens of the driving unit 15 on the basis of the values of the offsets.  Paragraph [0184] describes the eccentricity is measured for each rotation angle within one revolution of the disc to correct the information recording position for each rotation angle.  This is additionally shown in figure 8.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chann to incorporate the teachings of Ishimoto to show a distance regulation component that regulates an eccentric distance of the lens relative to the incident light.  One would have been motivated to do so that the objective lens is shifted with respect to the center axis of the optical system ([0048] of Ishimoto).

Regarding Claim 10:
	Chann discloses:
A laser radar, comprising a laser, and a laser scanning device comprising a lens fixture, a lens and a light path regulation mechanism.  Paragraph [0066] and figures 9H and 9I describes a pathway adjuster 960 that is utilized to adjust the propagation path of one or more input beams 105.  The pathway adjuster 960 can include a prism, a grating, a lens, etc…  This pathway adjuster is able to regulate the input beams.
wherein the lens is arranged on the lens fixture, and one side of the lens faces incident light.  Paragraph [0066] describes input beams 105 that emits through a pathway adjuster 960, which can include a lens.  This is equivalent to the claim because the input beams, or incident light, can enter through a lens.
wherein the light path regulation mechanism is connected with the lens fixture and comprises a distance regulation component and a rotation driving component.  Paragraph [0049] and figures 2A and 2B describes an exemplary laser system 200 that can alter the point in which the input beams 105 are focused into the optical fiber 115 using a deformable mirror 210.  The deformable mirror 210 can include a segmented mirror formed by independent flat mirror segments.  Each segment can include a small distance back and forth and/or tilt in one or more directions, in response to an actuator to alter the wavefront of the incoming light.
wherein the distance regulation component is configured to regulate a position of the lens fixture.  Paragraph [0049] and figures 2A and 2B describes an exemplary laser system 200 that can alter the point in which the input beams 105 are focused into the optical fiber 115 using a deformable mirror 210.  The deformable mirror 210 can include a segmented mirror formed by independent flat mirror segments.  Each segment can include a small distance back and forth and/or tilt in one or more directions, in response to an actuator to alter the wavefront of the incoming light.
and the rotation driving component is configured to drive the lens to rotate around a set rotation axis that is parallel to an optical axis of the lens.  Paragraph [0066] and figures 9H and 9I describes pathway adjusters that are rotatable and/or translatable.  Paragraph [0065] describes the input beams 105 are parallel before and after redirection.
the laser scanning device is configured to refract the laser beam, the refracted laser beam being emergent to a target.  Paragraph [0066] and figures 9H and 9I describes a pathway adjuster 960 that is utilized to adjust the propagation path of one or more input beams 105.  The pathway adjuster 960 can include a prism, a grating, a lens, etc…  This pathway adjuster is able to regulate the input beams.  Paragraph [0052] describes that the lenses can have a refractive index.
wherein the laser is arranged on one side of the laser scanning device, and is configured to emit a laser beam incident to the lens.  Paragraph [0066] describes input beams 105 that emits through a pathway adjuster 960, which can include a lens.  This is equivalent to the claim because the input beams, or incident light, can enter through a lens.
Chann does not disclose a distance regulation component that regulates an eccentric distance of the lens relative to the incident light and a photoelectric detector.
	Ishimoto teaches:
the distance regulation component regulates the position of the lens fixture to correspondingly regulate an eccentric distance of the lens relative to the incident light.  Figure 4 describes a recording apparatus 10 that includes a first and second laser diode.  Paragraph [0150] describes a lens driving unit 15 that controls a movable lens 14.  This is connected to a controller 27 and a servo circuit 25.  Paragraph [0167] describes a servo circuit 25 generates a focus servo signal FS and a tracking servo signal TS on the basis of the focus error signal FE and the tracking error signal TE.  Paragraph [0172] describes that the controller 27 controls the focal position of the first laser light by driving the lens of the driving unit 15 on the basis of the values of the offsets.  Paragraph [0184] describes the eccentricity is measured for each rotation angle within one revolution of the disc to correct the information recording position for each rotation angle.  This is additionally shown in figure 8.
and the photoelectric detector is configured to acquire a laser beam reflected by the target.  Paragraph [0158] describes a photodetector PD 23 that condenses the reflected light of the second laser light incident on the beam splitter 21.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chann to incorporate the teachings of Ishimoto to show a distance regulation component that regulates an eccentric distance of the lens relative to the incident light and a photoelectric detector.  One would have been motivated to do so that the objective lens is shifted with respect to the center axis of the optical system ([0048] of Ishimoto).

Claim(s) 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chann in view of Ishimoto and further in view of Hirata (US Pub No: 2021/0141291 A1, hereinafter Hirata).
Regarding Claim 2:
Chann and Ishimoto teach the above inventions in claim 1.  Chann and Ishimoto do not teach a lens fixture comprising a lens barrel and a pressure ring in which the inner surface of the lens barrel has a stepped surface for mounting the lens and that the lens is mounted on the stepped surface and the pressure ring is pressed on the other side of the lens.
Hirata teaches:
The laser scanning device of claim 1, wherein the lens fixture comprises a lens barrel and a pressure ring.  Paragraph 60 and figures 4A-4B and 5A describe a lens fixture, a lens, a lens barrel 95 and a pressure ring 94.
an inner surface of the lens barrel is provided with a stepped surface for mounting the lens.  Paragraph 53 and figures 4A and 4B describes an outer collar 100 and an inner collar 110 in which an optical lens and spacer are placed on the groove 120.  Additionally, as can be seen in figure 5A, the lens barrel has a stepped surface in which the lens is mounted on.
and the lens is mounted on the stepped surface, and the pressure ring is pressed against the other side of the lens, the other side being far away from the stepped surface.  Paragraph 53 and figures 4A and 4B describes an outer collar 100 and an inner collar 110 in which an optical lens and spacer are placed on the groove 120.  Additionally, as can be seen in figure 5A, the lens barrel has a stepped surface in which the lens is mounted on.  Paragraph 60 describes a pressure ring that is used to finish the assembly and hold the lens in place.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chann and Ishimoto to incorporate the teachings of Hirata to show a lens fixture comprising a lens barrel and a pressure ring in which the inner surface of the lens barrel has a stepped surface for mounting the lens and that the lens is mounted on the stepped surface and the pressure ring is pressed on the other side of the lens..  One would have been motivated to do so to improve the production efficiency and quality of the lens (Abstract of Hirata).
Claim 11 is substantially similar to claim 2 and is rejected on the same grounds.

Claim(s) 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chann in view of Ishimoto and further in view of Oh (WO 2019045152 A1, hereinafter Oh).
Regarding Claim 3:
Chann and Ishimoto teach the above inventions in claim 1.  Chann and Ishimoto do not teach a guide structure that includes two guide slots located on opposite side of the lens fixture.
Oh teaches:
The laser scanning device of claim 1, wherein the distance regulation component comprises a guide structure that comprises guide rails located on two opposite sides of the lens fixture, wherein guide slots for receiving the two opposite sides of the lens fixture are formed in the guide rails, and an extending direction of the guide slots is perpendicular to the rotation axis.  Paragraph 52 and figure 7 describes a guide rail 700 that moves the structure left and right and is therefore able to move the lens 720 left and right.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chann and Ishimoto to incorporate the teachings of Oh to show a guide structure that includes two guide slots located on opposite side of the lens fixture.  One would have been motivated to do so that the lens fixture can move back and forth easily.
Claim 12 is substantially similar to claim 3 and is rejected on the same grounds.

Claim(s) 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chann in view of Ishimoto and further in view of Liu et al. (CN 110118766 A, hereinafter Liu) and Araki (US Pub No: 2016/0126864 A1, hereinafter Araki).
Regarding Claim 4:
Chann and Ishimoto teach the above inventions in claim 1.  Chann and Ishimoto do not teach an annular bracket and spring, wherein the spring is connected to the lens fixture and the annular bracket, and that the annular bracket is connected with the rotation driving component.
Liu teaches:
The laser scanning device of claim 1, wherein the distance regulation component comprises an annular bracket and a spring.  Paragraph 11 describes an annular bracket for the focusing lens and a spring.
the spring comprises a first end connected with the lens fixture and a second end connected with the annular bracket.  Paragraph 11 describes the spring being connected to the coil framework and the other end being connected with the focusing lens bracket.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chann and Ishimoto to incorporate the teachings of Liu to show an annular bracket and spring, wherein the spring is connected to the lens fixture and the annular bracket.  One would have been motivated to do so that the lens fixture can recover in case of deformation (Paragraph 35 of Liu).
Chann, Ishimoto and Liu do not teach that the annular bracket is connected with the rotation driving component.
	Araki teaches:
and the annular bracket is connected with the rotation driving component.  Paragraph [0044] describes an annular shape that is able to rotate.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chann, Ishimoto and Liu to incorporate the teachings of Araki to show that the annular bracket is connected with the rotation driving component.  One would have been motivated to do so that the lens is able to rotate.
Claim 13 is substantially similar to claim 4 and is rejected on the same grounds.

Claim(s) 5 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Chann in view of Ishimoto and further in view of Mak et al. (US Pub No: 2018/0164659 A1, hereinafter Mak).
Regarding Claim 5:
Chann and Ishimoto teach the above inventions in claim 1.  Chann and Ishimoto do not teach a magnetic driving mechanism to drive the spring, in which the driving mechanism comprises a first magnet and a plurality of second magnets, in which one end of the spring is connected to the first magnet and a fourth end is connected to the lens fixture, and in which the multiple second magnets are arranged along a circumferential direction of the annular bracket.
Mak teaches:
The laser scanning device of claim 4, wherein the distance regulation component further comprises a magnetic driving mechanism driving the spring to extend and retract.  Paragraph [0058] describes an electromagnetic force that can be applied to the coils 145 and the optical image can be stabilized.  Paragraph [0049] describes a spring plate 130 that is connected to the base 110, which holds a lens, and the group of magnets 150.
and the magnetic driving mechanism comprises a first magnet and a plurality of second magnets.  Paragraph [0054] describes that each of the groups of magnets comprise a first magnet 152 and a second magnet 154.
the spring further comprises a third end connected with the first magnet and a fourth end connected with the lens fixture.  Paragraph [0049] describes a spring plate 130 that is connected to the base 110, which holds a lens, and the group of magnets 150.
and the multiple second magnets are arranged along a circumferential direction of the annular bracket.  Paragraph [0049] describes a group of magnets 150.  Figure 2 shows that they are mounted on the circumference on the lens carrier 140.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chann and Ishimoto to incorporate the teachings of Mak to show a magnetic driving mechanism to drive the spring, in which the driving mechanism comprises a first magnet and a plurality of second magnets, in which one end of the spring is connected to the first magnet and a fourth end is connected to the lens fixture, and in which the multiple second magnets are arranged along a circumferential direction of the annular bracket.  One would have been motivated to do so in order to stabilize the lens.
Claim 14 is substantially similar to claim 5 and is rejected on the same grounds.

Claim(s) 6, 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chann in view of Ishimoto and further in view of Shimizu et al. (US Pub No: 2001/0049880 A1, hereinafter Shimizu)
Regarding Claim 6:
Chann and Ishimoto teach the above inventions in claim 1.  Chann and Ishimoto do not teach a bearing that allows the lens fixture to rotate around the set rotation axis.
Shimizu teaches:
The laser scanning device of claim 1, wherein the rotation driving component comprises a bearing, the bearing comprising an outer race and an inner race spaced from and concentric with the outer race, and the outer race being rotatable relative to the inner race; and the outer race is connected with the lens fixture, and the outer race rotates to drive the lens fixture and the lens to rotate around the set rotation axis together.  Paragraph [0094] describes a bearing 33 is fitted between the lens barrel 101 and the ring-shaped lens barrel 102 so that the ring-shaped lens barrel 102 can rotate with respect to the lens barrel 101.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chann and Ishimoto to incorporate the teachings of Shimizu to show a bearing that allows the lens fixture to rotate around the set rotation axis.  One would have been motivated to do so because bearings allow guide components to turn relative to one another.
Claim 15 is substantially similar to claim 6 and is rejected on the same grounds.

Regarding Claim 9:
	Shimizu teaches:
The laser scanning device of claim 6, further comprising a fixed seat fixedly connected with the inner race, wherein the fixed seat is configured to fix the bearing.  Paragraph [0094] describes a bearing 33 is fitted between the lens barrel 101 and the ring-shaped lens barrel 102 so that the ring-shaped lens barrel 102 can rotate with respect to the lens barrel 101.
Claim 18 is substantially similar to claim 9 and is rejected on the same grounds.

Claim(s) 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chann in view of Ishimoto and Shimizu and further in view of Ohtomo et al. (US Pub No: 2004/0050830 A1, hereinafter Ohtomo).
Regarding Claim 7:
Chann, Ishimoto, and Shimizu teach the above inventions in claim 6.  Chann, Ishimoto, and Shimizu do not teach a gear structure connected with the bearings outer race, in which the gear driving structure comprises a driven gear, a driving gear, and a motor and that the motor drives the driving gear to rotate and drives the driven gear to rotate the lens fixture around the rotation axis.
Ohtomo teaches:
The laser scanning device of claim 6, wherein the rotation driving component further comprises a gear driving structure connected with the outer race, and the gear driving structure comprises a driven gear, a driving gear and a motor.  Paragraph [0031] and figure 1 describes a lens barrel 21, a rotator holder 37, that is rotatably mounted via bearings, a second driven gear 38, a second driving gear 41 and a second motor 39.
wherein the driven gear is fixedly connected with the outer race, the driving gear is connected with the motor, the driving gear is meshed with the driven gear, and the motor drives the driving gear to rotate and drives the driven gear to rotate to further drive the lens fixture and the lens to rotate around the rotation axis together.  Paragraph [0031] and figure 1 describe that the second motor 39 is engaged with the second driven gear 38.  The second driven gear 38 is engaged with the rotator holder, which is mounted to the bearing.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chann, Ishimoto and Shimizu to incorporate the teachings of Ohtomo to show a gear structure connected with the bearings outer race, in which the gear driving structure comprises a driven gear, a driving gear, and a motor and that the motor drives the driving gear to rotate and drives the driven gear to rotate the lens fixture around the rotation axis..  One would have been motivated to do so that the lens can be rotated to the correct angle based on the gear ratios and motor rotation.
Claim 16 is substantially similar to claim 7 and is rejected on the same grounds.


Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chann in view of Ishimoto and Shimizu and further in view of Feke et al. (US Pub No: 2010/0022866 A1, hereinafter Feke).
Regarding Claim 8:
Chann, Ishimoto, and Shimizu teach the above inventions in claim 6.  Chann, Ishimoto, and Shimizu do not teach a drive belt and a driving pulley in which the drive belt is sleeved on the outer race of the bearing and the driving pulley.
Feke teaches:
The laser scanning device of claim 6, wherein the rotation driving component further comprises a drive belt driving structure, and the drive belt driving structure comprises a drive belt, a driving pulley and a motor.  Paragraph [0074] and figure 3H describes a drivel belt 350, a drive pulley 348, and a stepper motor 352.
wherein the drive belt is sleeved on the outer race and the driving pulley, and the motor drives the driving pulley to rotate to further drive the lens fixture and the lens to rotate around the rotation axis.  Paragraph [0074] and figure 3H describe that the pulley 348 is mechanically coupled to the shaft of a stepper motor 352.  The drive belt 350 is sleeved to the pulleys 344 and 346.    Paragraph [0077] describes that this allows the shafts to rotate.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chann, Ishimoto, and Shimizu to incorporate the teachings of Feke to show a drive belt and a driving pulley in which the drive belt is sleeved on the outer race of the bearing and the driving pulley.  One would have been motivated to do so that the lens can rotate smoothly.
Claim 17 is substantially similar to claim 8 and is rejected on the same grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Terajima (US Pub No: 2015/0070792 A1, hereinafter Terajima): The present invention aims to provide an actuator unit. When the actuator unit is assembled in a lens driving device and works, a lens support beginning to move cannot be inclined. A spring component (14) is provided with an inner side retaining part (14a), an outer side retaining part (14b), a plurality of wrist parts (14c), a plurality of inner side connecting parts (14e), a plurality of outer side connecting parts (14f) and spoke parts (14g) for connecting the inner side retaining part (14a) with the outer side retaining part (14b) in a releasable manner, wherein the lens support (17) is supported by the spring components (14), and an electromagnetic driving mechanism (22) is utilized for enabling the lens support (17) to move.
Sugiyama (US Pub No: 2006/0187441 A1): In a position sensitive photoelectric sensor that calculates a distance to a target based on a triangular range finding using a light and outputs a result compared with a reference distance, first the reference distance Dref is set roughly by using a light receiving portion adjusting mechanism that changes an angle of a light receiving portion including a reception lens and a light receiving device. Then, the change adjustment of the reference distance is performed by teaching. In addition, the user performs a fine adjustment of the reference distance by a manual adjustment using an increase/decrease key if necessary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665